Exhibit 10.1 AMENDMENT NO.1 TO CREDIT AGREEMENT AMENDMENT NO.1 TO CREDIT AGREEMENT (this “ Amendment ”), dated as of April 15, 2014, among MEDIA GENERAL, INC. (the “ Borrower ”), each other Loan Party party hereto , each Lender party hereto, and ROYAL BANK OF CANADA (acting through one or more of its branches or any Affiliate thereof, collectively, “ Royal Bank ”), as Administrative Agent (in such capacity, the “ Administrative Agent ”). Capitalized terms not otherwise defined in this Amendment have the same meanings as specified in the Existing Credit Agreement referred to below. PRELIMINARY STATEMENTS: (1)The Borrower, the Lenders party thereto and Royal Bank as Administrative Agent entered into that certain Credit Agreement, dated as of July 31, 2013 (as amended, restated, supplemented, or otherwise modified from time to time prior to the date of this Amendment, the “ Existing Credit Agreement ”; the Existing Credit Agreement, as amended by this Amendment on the Acquisition Effective Date (as defined in Exhibit A hereto, the “ Acquisition Effective Date ”) and as may be further amended, restated, supplemented or otherwise modified form time to time, the “ Credit Agreement ”). (2) The Borrower and the other Loan Parties have requested that the Lenders agree to amend certain provisions of the Existing Credit Agreement as provided herein. NOW THEREFORE, in consideration of the premises and agreements, provisions and covenants herein contained, the parties hereto hereby agree as follows: SECTION 1.
